

Exhibit 10.3
 
FIRST AMENDMENT TO TERM LOAN AGREEMENT
 


 
THIS FIRST AMENDMENT TO TERM LOAN AGREEMENT (the "First Amendment to Term
Loan  Agreement," or this "Amendment") is entered into effective as of December
31, 2010, among VANGUARD NATURAL GAS, LLC, a limited liability company formed
and existing under the laws of the Commonwealth of Kentucky ("Borrower"), BNP
PARIBAS, as Administrative Agent (the "Administrative Agent") and the Lenders
party hereto.
 
R E C I T A L S
 
A.           Borrower, Lenders and the Administrative Agent are parties to a
Term Loan Agreement dated as of November 16, 2010 (the "Original Term Loan
Agreement").
 
B.           Borrower has requested certain amendments to the Original Term Loan
Agreement to delete the requirement that ENP GP pledge the ENP General Partner
Units to secure the Indebtedness.  Accordingly, the parties desire to amend the
Original Term Loan Agreement as hereinafter provided.
 
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1. Same Terms.  All terms used herein which are defined in the Original Term
Loan Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides.  In addition, (i) all references in the
Loan Documents to the "Agreement" shall mean the Original Term Loan Agreement,
as amended by this Amendment, as the same shall hereafter be amended from time
to time, and (ii) all references in the Loan Documents to the "Loan Documents"
shall mean the Loan Documents, as amended by this Amendment, as the same shall
hereafter be amended from time to time.
 
2. Conditions Precedent.  The obligations and agreements of Lenders as set forth
in this Amendment are subject to the satisfaction (in the opinion of
Administrative Agent), unless waived in writing by the Administrative Agent, of
each of the following conditions (and upon such satisfaction, this Amendment
shall be deemed to be effective as of the date hereof):
 
A. First Amendment to Term Loan Agreement.  This Amendment to Term Loan
Agreement shall be executed and delivered by Borrower, Administrative Agent and
Majority Lenders.
 
B. Amendment to Revolver.  Administrative Agent shall receive a copy of an
amendment to the Revolver, in form and substance reasonably satisfactory to the
Administrative Agent, in full force and effect as of the date hereof, amending
the Revolver in a manner consistent with the amendments set forth herein.
 
C. Fees and Expenses.  The Administrative Agent shall have received payment of
all out-of-pocket fees and expenses (including reasonable attorneys' fees and
expenses) incurred by the Administrative Agent in connection with the
preparation, negotiation and execution hereof.
 
D. Representations and Warranties.  All representations and warranties contained
herein or otherwise made in writing in connection herewith or therewith shall be
true and correct in all material respects (except that any representation or
warranty that is qualified as to “materiality” or “material adverse effect”
shall be true and correct in all respects) with the same force and effect as
though such representations and warranties have been made on and as of the date
hereof, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date
hereof, such representations and warranties shall continue to be true and
correct as of such specified earlier date.
 
 
1

--------------------------------------------------------------------------------

 
3. Amendments to Original Term Loan Agreement.  As of the date hereof, the
Original Term Loan Agreement shall be amended as follows:
 
(a) Section 1.01 of the Original Credit Agreement shall be amended by adding the
following definition thereto in appropriate alphabetical order:
 
"ENP Pledged Interests" means collectively, the ENP Common Units and the ENP GP
LLC Member Interests, all rights, titles and interests with respect thereto, and
all proceeds thereof.
 
(b) The reference to “ENP Interests” in the definition of “ENP Interests Pledge
Agreement” in Section 1.02 of the Original Term Loan Agreement shall be amended
to refer instead to the “ENP Pledged Interests”.
 
(c) The clause “including without limitation the grant of Liens by ENP GP on the
ENP General Partner Units pursuant to the ENP Interests Pledge Agreement” at the
end of the definition of “Transactions” in Section 1.02 of the Original Term
Loan Agreement shall be deleted.
 
(d) The references to “ENP Interests” in Section 2.09(e) of the Original Term
Loan Agreement and in the heading of such Section 2.09(e) shall be amended to
refer instead to “ENP Pledged Interests”.
 
(e) The phrase “and ENP GP’s pledge of the ENP General Partner Units” in Section
6.02(k) of the Original Term Loan Agreement shall be deleted.
 
(f) The phrase “ENP General Partner Units or” in Section 6.02(o)(ii) of the
Original Term Loan Agreement shall be deleted.
 
(g) The reference to “55%” in Section 6.02(q) of the Original Term Loan
Agreement shall be amended to refer instead to “51.9%”.
 
(h) The reference to “Liens” in Section 7.16(f)(i) and the first reference to
“Liens” in Section 7.16(f)(ii) of the Original Term Loan Agreement shall be
amended to refer instead to “Liens on the ENP Pledged Interests”.
 
(i) The references to “ENP Interests” in Section 7.24 of the Original Term Loan
Agreement shall be amended to refer instead to “ENP Pledged Interests”, the
reference to “and ENP GP’s” in the third sentence of such Section 7.24 and the
references to “and ENP GP” in the fourth sentence of such Section 7.24 shall be
deleted, and the reference to “debtors” in such fourth sentence shall refer
instead to “debtor”.
 
(j) The references to “ENP Interests” in Section 8.11(b) of the Original Term
Loan Agreement shall be amended to refer instead to “ENP Pledged Interests”.
 
 
2

--------------------------------------------------------------------------------

 
(k) The references to “ENP Interests” in Section 8.14(e) of the Original Term
Loan Agreement shall be amended to refer instead to “ENP Pledged Interests”.
 
(l) Paragraph 2(b) of Exhibit E to the Original Term Loan Agreement shall be
deleted.
 
4. Certain Representations.  Borrower represents and warrants that, as of the
date hereof:  (a) Borrower has full power and authority to execute this
Amendment and this Amendment constitutes the legal, valid and binding obligation
of Borrower enforceable in accordance with its terms, except as enforceability
may be limited by general principles of equity and applicable bankruptcy,
insolvency, reorganization, moratorium, and other similar laws affecting the
enforcement of creditors' rights generally; and (b) no authorization, approval,
consent or other action by, notice to, or filing with, any governmental
authority or other person is required for the execution, delivery and
performance by Borrower thereof.  In addition, Borrower represents that after
giving effect to this Amendment all representations and warranties contained in
the Original Term Loan Agreement and the other Loan Documents are true and
correct in all material respects on and as of the date hereof as if made on and
as of such date except to the extent that any such representation or warranty
expressly relates solely to an earlier date, in which case such representation
or warranty is true and correct in all material respects as of such earlier
date.
 
5. No Further Amendments.  Except as previously amended in writing or as amended
hereby, the Original Term Loan Agreement shall remain unchanged and all
provisions shall remain fully effective between the parties.
 
6. Acknowledgments and Agreements.  Borrower acknowledges that on the date
hereof all outstanding Indebtedness is payable in accordance with its terms, and
Borrower waives any defense, offset, counterclaim or recoupment with respect
thereto.  Borrower, Administrative Agent and each Lender do hereby adopt, ratify
and confirm the Original Term Loan Agreement, as amended hereby, and acknowledge
and agree that the Original Term Loan Agreement, as amended hereby, is and
remains in full force and effect.  Borrower acknowledges and agrees that its
liabilities and obligations under the Original Term Loan Agreement, as amended
hereby, and under the Loan Documents, are not impaired in any respect by this
Amendment.  Any breach of any representations, warranties and covenants under
this Amendment shall be a Default or an Event of Default, as applicable, under
the Original Term Loan Agreement.
 
7. Limitation on Agreements.  The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Original Term
Loan Agreement or any of the Loan Documents, or (b) to prejudice any right or
rights which the Administrative Agent now has or may have in the future under or
in connection with the Original Term Loan Agreement and the Loan Documents, each
as amended hereby, or any of the other documents referred to herein or therein.
This Amendment shall constitute a Loan Document for all purposes.
 
8. Confirmation of Security.  Borrower hereby confirms and agrees that all of
the Mortgages, security agreements and other security instruments which
presently secure the Indebtedness shall continue to secure, in the same manner
and to the same extent provided therein, the payment and performance of the
Indebtedness as described in the Original Term Loan Agreement as modified by
this Amendment.
 
 
3

--------------------------------------------------------------------------------

 
9. Counterparts.  This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument.  In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto.
 
10. Incorporation of Certain Provisions by Reference.  The provisions of Section
12.09 of the Original Term Loan Agreement captioned "Governing Law,
Jurisdiction; Consent to Service of Process; Waiver of Jury Trial" are
incorporated herein by reference for all purposes.
 
11. Entirety, Etc.  This Amendment and all of the other Loan Documents embody
the entire agreement between the parties.  THIS AMENDMENT AND ALL OF THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 


[This space is left intentionally blank.  Signature pages follow.]

 
 
4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.
 
BORROWER


VANGUARD NATURAL GAS, LLC






By:           /s/  Richard
Robert                                                                
Richard Robert
Executive Vice President
and Chief Financial Officer

 
 
S-1

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:                                BNP PARIBAS
as Administrative Agent




By:       /s/ Richard
Hawthorne                                                                
Name:  Richard Hawthorne
Title:    Director




By:       /s/ Russell
Otts                                                                
Name:  Russell Otts
Title:    Director










LENDERS:                                                                BNP
PARIBAS




By:       /s/ Richard
Hawthorne                                                                
Name:  Richard Hawthorne
Title:    Director




By:       /s/ Russell
Otts                                                                
Name:  Russell Otts
Title:    Director





 
 
S-2

--------------------------------------------------------------------------------

 

LENDERS:                                                                CITIBANK,
N.A.






By:       /s/ John F.
Miller                                                                
Name:  John F. Miller
Title:  Attorney-In- Fact









 
 
S-3

--------------------------------------------------------------------------------

 

 LENDERS:                                                                CREDIT
AGRICOLE CORPORATE AND INVESTMENT BANK






By:       /s/ Mark
Roche                                                                
Name:  Mark Roche
Title:    Managing Director




By:        /s/ Michael
Willis                                                                
Name:  Michael Willis
Title:    Managing Director

 
 
S-4

--------------------------------------------------------------------------------

 

LENDERS:                                                                ROYAL
BANK OF CANADA






By:       /s/ Don J.
McKinnerney                                                                
Name:  Don J. McKinnerney
Title:  Authorized Signatory

 
 
S-5

--------------------------------------------------------------------------------

 

LENDERS:                                                                WELLS
FARGO BANK, N.A.






By:       /s/ Ryan Sauer 
Name:  Ryan Sauer
Title:   Assistant Vice President



 
 
S-6

--------------------------------------------------------------------------------

 

LENDERS:                                                                THE BANK
OF NOVA SCOTIA






By:       /s/ Paula
Czach                                                                
Name:  Paula Czach
Title:  Managing Director





 
 
S-7

--------------------------------------------------------------------------------

 
